Russell, C. J.
Under the provisions of a municipal ordinance which lays a special license tax of $75 per annum upon furniture factories in the city, the owner of two of such factories is liable for the prescribed tax on each of them, in the same manner as if each were the property of a different owner. The fact that provision is made in the tax ordinance for an additional tax of $1 per $1000 upon the gross sales by such factories, in excess of the gross annual sales of $50,000 permitted by the $75 license fee, has no bearing upon the question here involved, nor does it in any wise affect or lessen the liability of the owner of two or more furniture factories to pay the prescribed occupation tax.
Licenses, 37 C. J. p. 218, n. 66; p. 249, n. 42 New.

Judgment affirmed.


All the Justices concur.